                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  Clarence Foust, individually and on
  behalf of all others similarly situated,

         Plaintiff,
                                                       Case No: 3:19-cv-173
  v.                                                   Judge Mattice
                                                       Magistrate Judge Poplin
  Comcast Corporation,                                 JURY DEMAND

         Defendant.


    PLAINTIFF’S MOTION TO EXTEND THE DEADLINE FOR RESPONDING TO
   DEFENDANT’S COMBINED MOTION TO COMPEL ARBITRATION AND TO STAY
  DISCOVERY PENDING DECISION THEREON, AND MOTION IN THE ALTERNATIVE
          TO DISMISS NON-TENNESSEE PUTATIVE CLASS MEMBERS


         Plaintiff’s response to Defendant’s Combined Motion to Compel Arbitration and to Stay

  Discovery Pending Decision Thereon, and Motion in the Alternative to Dismiss Non-Tennessee

  Putative Class Members (Doc. 13) is due August 5, 2019. He seeks relief from this deadline in the

  alternative. Primarily, he requests an extension until such time as the parties can complete

  arbitration-related discovery, a request which defendant opposes.1 If the Court denies plaintiff’s

  primary request then he requests a two week extension from the original deadline of August 5,




  1
    The parties have conferred on plaintiff’s motion and agree that arbitration-related discovery is
  appropriate, however they disagree as to the timing. Plaintiff believes he should be permitted to
  conduct arbitration-related discovery before having to respond to defendant’s motion, whereas
  defendant believes plaintiff should be required to respond to the motion first. Defendant has asked
  plaintiff to make the Court aware that it would like to have seven days to respond to this aspect of
  plaintiff’s motion.

                                                   1

Case 3:19-cv-00173-HSM-DCP Document 17 Filed 08/02/19 Page 1 of 4 PageID #: 197
  2019, a request which defendant does not oppose. Because plaintiff’s alternative request is

  unopposed, the rest of this motion will focus on his primary request.

         “Whether an arbitration clause is enforceable is governed by state law.” Stutler v. T.K.

  Constructors Inc., 448 F.3d 343, 345 (6th Cir. 2006). See also Mounts v. Midland Funding LLC,

  257 F. Supp. 3d 930, 943 (E.D. Tenn. 2017) (“The Sixth Circuit has further provided that, rather

  than applying federal common law, courts should apply state-law contract defenses in determining

  the validity of arbitration agreements.”). In Tennessee, as in most states, unconscionability is a

  defense to the enforceability of arbitration clauses. See Owens v. Nat'l Health Corp., 263 S.W.3d

  876, 879 (Tenn. 2007) (“We remand the case to the trial court for further proceedings on the

  question of whether the arbitration agreement is an unconscionable, and thus unenforceable,

  contract of adhesion.”).

         When deciding whether a contract is unconscionable, “a court must consider all the facts

  and circumstances of a particular case.” Id. at 889. And particularly “the circumstances as they

  existed at the time the parties executed the contract.” Vintage Health Res., Inc. v. Guiangan, 309

  S.W.3d 448, 461 (Tenn. Ct. App. 2009). Because plaintiff was not a party to the contract at issue,

  he has no firsthand knowledge of the circumstances as they existed at the time it was executed.

  See Declaration of Nicole Patel, Doc. 14-1, pp. 2-3 (confirming that Austin Proffitt, not plaintiff,

  opened the Comcast account; that Elaine Proffitt, but not plaintiff, was listed as an authorized user

  on the account; and that an authorized user of the account, not plaintiff, picked up the contract

  from one of defendant’s stores).

         Plaintiff must be afforded an opportunity to conduct discovery on all of the facts and

  circumstances surrounding the contract at issue before having to argue its unenforceability. Indeed,

  such “discovery is appropriate if it is limited to matters raised in the motion to compel arbitration.”



                                                    2

Case 3:19-cv-00173-HSM-DCP Document 17 Filed 08/02/19 Page 2 of 4 PageID #: 198
  Glassman, Edwards, Wyatt, Tuttle & Cox, P.C. v. Wade, 404 S.W.3d 464, 467–68 (Tenn. 2013).

  See also Owens, supra, 263 S.W.3d at 879 (Tenn. 2007) (reversing trial and intermediate appellate

  courts and remanding for discovery because “the scant factual record in this case does not disclose

  the circumstances under which Daniel signed the arbitration agreement on behalf of King,

  including whether the arbitration agreement was offered on a ‘take it or leave it basis.’).

         Here too, the factual record submitted by defendant, who has far more knowledge than

  plaintiff as to the entering of the contract, does not disclose the circumstances under which it was

  agreed to, or even who agreed to it, including whether it was offered to that person on a take it or

  leave it basis. Plaintiff should not be forced to take on defendant and its superior knowledge of the

  facts before gaining equal access to those facts.

         Further, plaintiff’s request is more efficient and economical than defendant’s proposal (i.e.,

  brief first, discovery second). If ordered to respond to defendant’s motion without the benefit of

  discovery, plaintiff’s brief will at the same time be incomplete and overly inclusive. He will not

  be able to include all of the factual support he needs, but he will nonetheless have to cite all of his

  potential arguments so as to not face a claim of surprise or waiver from defendant. Through

  discovery the parties can focus in on the issues truly in dispute, and they can then present them to

  the Court completely and concisely. If defendant’s approach is accepted, the parties will end up

  presenting their positions in piecemeal and likely evolving fashion. It is neither reasonable, nor

  fair, to proceed this way.

         For these reasons, plaintiff requests 90 days2 to complete arbitration-related discovery and

  14 days following the close of discovery for responding to defendant’s motion. If this request is


  2
    During the parties’ TRCP 26(f) conference they discussed how much time would be needed for
  arbitration-related discovery and tentatively agreed that 90 days would likely be appropriate.
  Plaintiff expects this to be reflected in the soon-to-be-filed Joint Discovery Plan.

                                                      3

Case 3:19-cv-00173-HSM-DCP Document 17 Filed 08/02/19 Page 3 of 4 PageID #: 199
  denied, plaintiff requests an extension of 14 days from his original response deadline of August 5,

  2019.



                                               Respectfully Submitted,

                                               THE HIGGINS FIRM, PLLC


                                               /s/ Benjamin J. Miller_______________________
                                               BENJAMIN J. MILLER (#25575)
                                               525 4th Ave S
                                               Nashville, TN 37210
                                               (615) 353-0930
                                               ben@higginsfirm.com

                                               Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 2, 2019 this document was served via the Court’s CM/ECF

  email notification system on:

          Sean G. Wieber
          WINSTON & STRAWN LLP
          35 W Wacker Dr
          Chicago IL 60601-1723
          swieber@winston.com

          William R. Johnson
          Austin Gillis
          MOORE INGRAM JOHNSON & STEELE, LLP
          408 N Cedar Bluff Rd Ste 500
          Knoxville TN 37923-3655
          wrj@mijs.com
          dagillis@mijs.com


                                                       /s/ Benjamin J. Miller_________________
                                                       BENJAMIN J. MILLER




                                                  4

Case 3:19-cv-00173-HSM-DCP Document 17 Filed 08/02/19 Page 4 of 4 PageID #: 200
